

Exhibit 10.116


AGREEMENT


This Agreement (“Agreement”) is by and between Steven J. Ross (“Ross”) and
National Investment Managers Inc. (the “Company”), effective as of March 7,
2011.


WHEREAS, the Company has entered into Voting Agreements pursuant to which the
shareholders of the Company signatory thereto have, among other things, agreed
to vote their shares in favor of a sale of the Company provided the sale
proceeds distributable to the Company’s shareholders equal or exceed Eight
Million Dollars ($8,000,000);


WHEREAS, the Company anticipates that it will be signing a definitive merger
agreement (the “Merger Agreement”) with Stonehenge Partners, Inc. (“Stonehenge”)
pursuant to which the Company will be acquired by a subsidiary of Stonehenge for
a purchase price of $42.5 million, subject to certain adjustments (the
“Transaction”), which Transaction would constitute a “Change of Control” as that
term is defined in the Employment Agreement between the Company and Ross dated
November 30, 2007, as amended on August 12, 2010 (the “Employment Agreement”) (a
“Change of Control” under the Employment Agreement is referred to hereinafter as
an “Employment Agreement Change of Control”);


WHEREAS, the Company projects that there may be a shortfall in the total
available cash proceeds required to satisfy the Company's outstanding debt and
other liabilities upon consummation of the Transaction  and meet the Eight
Million Dollars ($8,000,000) minimum distribution to the Company's shareholders
(the “Transaction Funding Gap”);


WHEREAS, in order to ensure that upon consummation of the Transaction such
proceeds are sufficient to satisfy such Company debt and other liabilities and
meet the Eight Million Dollar ($8,000,000) minimum distribution to shareholders,
several interested parties have agreed to accept a lesser dollar amount than
they would otherwise be entitled upon consummation of the Transaction in full
satisfaction of the amounts due and payable to such parties;


WHEREAS, Ross has agreed to help eliminate the Transaction Funding Gap by
reducing the amount otherwise due and payable to Ross upon an Employment
Agreement Change of Control pursuant to Section 11(f) of the Employment
Agreement (the “Employment Agreement Change of Control Payment”);


WHEREAS, in consideration for Ross’ agreement to reduce the Employment Agreement
Change of Control Payment and his contribution and efforts to the Company
related to the recapitalization process and the Transaction, the Company has
agreed to make a payment to Ross, subject to the conditions specified below, in
the event the Transaction or other sale of the Company is consummated after the
Employment Agreement expires on March 31, 2011;


NOW, THEREFORE, in consideration of the mutual promises and agreements herein
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, Ross and the Company hereby agree as follows:

 
 

--------------------------------------------------------------------------------

 

Exhibit 10.116


1.           Employment Agreement Expires March 31, 2011.  Ross hereby
acknowledges that the Employment Agreement expires on March 31, 2011 in
accordance with its terms and that nothing in this Agreement shall be deemed to
extend the term of the Employment Agreement beyond such date.


2.           Ross Funding Gap Contribution.  The Company and Ross have executed
a letter agreement dated March 3, 2011, a copy of which is attached hereto as
Annex A (the “Ross Funding Gap Contribution Letter”), pursuant to which Ross has
agreed to help eliminate the Transaction Funding Gap by accepting a reduced
Employment Agreement Change of Control Payment in full settlement and
satisfaction of the Company’s obligation to make the Employment Agreement Change
of Control Payment in connection with the Transaction. The amount by which such
payment shall be reduced is set forth in the Ross Funding Gap Contribution
Letter.


3.           Post-Employment Agreement Change of Control Payment.


3.1          “Post-Employment Agreement Change of Control” shall be deemed to
have occurred if, at any time after March 31, 2011 but on or before June 30,
2011, any of the following occurs:


(a)           any person or group of persons (within the meaning of the
Securities Exchange Act of 1934) shall have acquired beneficial ownership
(within the meaning of Rule 13D-3 promulgated by the Securities and Exchange
Commission under the Securities Exchange Act of 1934) of all of  the issued and
outstanding shares of capital stock of the Company having the right to vote for
the election of directors of the Company under ordinary circumstances;


(b)           the consolidation of the Company with or merger of the Company
with or into another person; or


(c)           the sale, exchange, or transfer of all or substantially all of the
assets of the Company;


provided, however, that none of the transactions described in clauses (a) - (d)
above shall be deemed a Post-Employment Agreement Change of Control if such
transaction is consummated subsequent to a filing (whether voluntary or
involuntary) of a petition in bankruptcy pursuant to Chapter 11 of the United
States Bankruptcy Code.


3.2          In consideration for Ross’ contribution to eliminating the
Transaction Funding Gap, the Company hereby agrees that upon consummation of a
transaction constituting a Post-Employment Agreement Change of Control, Ross
shall be entitled to a cash payment in the amount of Five Hundred Thousand
Dollars ($500,000), and such payment shall be made to Ross on the date such
transaction is so consummated; provided, however, that no such payment shall be
due or payable hereunder unless the transaction constituting a Post-Employment
Agreement Change of Control results in a distribution (after payment of the
Company’s outstanding debt and other liabilities) of cash proceeds of not less
than Eight Million Dollars ($8,000,000) to the holders of the Company’s capital
stock .

 
2

--------------------------------------------------------------------------------

 

Exhibit 10.116


4.           Binding Nature.  This Amendment shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns,
and no other parties shall be a beneficiary hereunder.  Neither this Agreement
nor any of the provisions hereof can be changed, waived, discharged or
terminated except by a written instrument signed by the party against whom
enforcement the change, waiver, discharge or termination is sought.


5.           Counterparts.  This Agreement may be signed in counterparts, each
of which shall be deemed an original and all of which, when taken together,
shall constitute one and the same instrument.  Signatures delivered by facsimile
transmission shall have the same force and effect as original signatures
delivered in person.


Signature page to follow.

 
3

--------------------------------------------------------------------------------

 

Exhibit 10.116


IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.
 
NATIONAL INVESTMENT MANAGERS INC.


By:
   
Name: 
   
Title:
   




   
Steven J. Ross
 


 
4

--------------------------------------------------------------------------------

 
 
Exhibit 10.116
 
Annex A

 
 

--------------------------------------------------------------------------------

 

Exhibit 10.116


March 3, 2011                              


Mr. Steven J. Ross
7 Canyon Rim
Newport Coast, CA 92657


Re:        Proposed Stonehenge Transaction/Funding Gap


Dear Steve:


National Investment Managers Inc. (the “Company”) has entered into Voting
Agreements pursuant to which the shareholders signatory thereto have, among
other things, agreed to vote their shares in favor of a sale of the Company
provided the sale proceeds distributable to the Company’s shareholders equal or
exceed $8 million.  The Voting Agreements remain in full force and effect.  The
Company now anticipates that it will be signing a definitive merger agreement
with Stonehenge Partners, Inc. (“Stonehenge”) pursuant to which the Company will
be acquired by a subsidiary of Stonehenge for a purchase price of $42.5 million,
subject to certain adjustments (the “Transaction”).  However, the Company
projects that there may be a shortfall in the total available cash proceeds
required to satisfy the Company's outstanding debt and other liabilities at
closing and meet the $8 million minimum distribution to shareholders (the
“Funding Gap”).
 
In order to ensure that the such proceeds are sufficient to satisfy such Company
debt and other liabilities and meet the $8 million minimum distribution to
shareholders, several interested parties to the Transaction have agreed
to contribute to the Company a portion of the cash proceeds to which they are
entitled upon closing of the Transaction, which proceeds would instead be used
to pay certain liabilities of the Company. 


As detailed in Exhibit A to this agreement, one party has agreed to contribute
to the Funding Gap on a fixed basis (the “Fixed Contribution”). Further, five
(or more) additional parties have agreed (or, in the case of the party or
parties to be named, will agree) to contribute to the Funding Gap on a pro rata
basis up to predetermined maximum contribution amounts as shown in Exhibit A
(the “Variable Contributions”).


You have agreed to contribute (after first giving effect to the Fixed
Contribution) 27.59% of the Funding Gap up to a maximum contribution of $200,000
(the “Contribution Amount”).  If deemed necessary by the Company, at closing you
would contribute your Contribution Amount to the Company for the express purpose
of paying certain liabilities of the Company. You would effect your contribution
by accepting  a reduction in the payment otherwise payable to you upon a
consummation of the Transaction pursuant to Section 11(f) of the Employment
Agreement between the Company and you dated November 30, 2007, as amended on
August 12, 2010, such payment to be reduced by the amount of your Contribution
Amount. This agreement is subject to all parties in Exhibit A, including a party
or parties to be named who will contribute (after first giving effect to the
Fixed Contribution) 6.90% of the Funding Gap up to a maximum contribution of
$50,000, executing and delivering letters or other documentation confirming
their commitments to contribute their variable or fixed contribution to the
Funding Gap.

 
 

--------------------------------------------------------------------------------

 

Steven J. Ross
March 3, 2011
Page 7
        

--------------------------------------------------------------------------------



By way of illustration, if the Funding Gap is $650,000, your Contribution Amount
would be $179,335.  Accordingly, at closing you would contribute to the
Company $179,335 out of the proceeds otherwise payable to you for the express
purpose of paying certain liabilities of the Company. 


As an alternative to the above-described party or parties to be named making one
or more Variable Contributions, such party or parties may instead make one or
more fixed contributions in the aggregate amount of $50,000 (which contribution
or contributions shall be evidenced by a letter or other documentation signed by
such party or parties), in which event such aggregate contribution or
contributions shall be added to the Fixed Contribution and the proportional
contributions of the four parties making Variable Contributions shall be
adjusted accordingly, as detailed in Exhibit B.


By signing below, you agree to make your Contribution Amount as
provided herein. 



 
Sincerely,
     
National Investment Managers Inc.
       
By:
         
Title: 
 



Agreed to and Accepted:



   
Steven J. Ross
 


 
 

--------------------------------------------------------------------------------

 

Exhibit 10.116


Exhibit A


Exhibit A
           
Schedule of Fixed and Variable Contributions
                         
Fixed Contributions
                         
Entity
 
Stated
Commitment
       
Citizens Bank
  $ 50,000                        
Total Fixed Contributions
  $ 50,000                        
Variable Contribution
                             
Entity
 
Maximum
Commitment
   
Pro Rata
Percentage
 
Coghill Capital Management
  $ 100,000       13.79 %
Steven Ross (CEO NIVM)
  $ 200,000       27.59 %
Camofi
  $ 75,000       10.34 %
Woodside
  $ 300,000       41.38 %
To Be Named
  $ 50,000       6.90 %                  
Total Variable Contributions
  $ 725,000       100.00 %


 
 

--------------------------------------------------------------------------------

 

Exhibit 10.116


Exhibit B


Exhibit B
           
Schedule of Fixed and Variable Contributions
                     
Fixed Contributions
                         
Entity
 
Stated
Commitment
       
Citizens Bank
  $ 50,000        
To Be Named
  $ 50,000                        
Total Fixed Contributions
  $ 100,000                        
Variable Contribution
                             
Entity
 
Maximum
Commitment
   
Pro Rata
Percentage
 
Coghill Capital Management
  $ 100,000       14.81 %
Steven Ross (CEO NIVM)
  $ 200,000       29.63 %
Camofi
  $ 75,000       11.11 %
Woodside
  $ 300,000       44.44 %                  
Total Variable Contributions
  $ 675,000       100.00 %


 
 

--------------------------------------------------------------------------------

 